              IN THE UNITED STATES DISTRICT COURT FOR THE

                        WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                         )
                                                  )
                      Plaintiff,                  )
                                                  )
               -vs-                               )       No. 20-CR-121-C
                                                  )
RONALD J. McCORD,                                 )
                                                  )
                      Defendant.                  )


                          ORDER OF FORFEITURE
                 AND IMPOSITION OF FORFEITURE JUDGMENT

       On May 10, 2021, Defendant Ronald J. McCord entered a plea agreement with the

United States in which he agreed to forfeit to the United States voluntarily and immediately

all of his right, title, and interest to any and all assets that are subject to forfeiture pursuant

to 18 U.S.C. § 982(a)(1) and (a)(2), and 28 U.S.C. § 2461(c). Counts 2, 7, 8, 9, and 10 of

the Indictment filed June 3, 2020, seek a forfeiture money judgment in the amount of the

proceeds of the alleged bank fraud, making a false statement to a financial institution, and

money laundering. The Court will therefore enter a personal forfeiture money judgment

against the Defendant in the amount of $28,860,000.00. Pursuant to Federal Rules of

Criminal Procedure 32.2(b)(2) and 32.2(c)(1), no ancillary proceeding is required.
       Pursuant to Federal Rule of Criminal Procedure 32.2, 18 U.S.C. § 981(a)(1) and

(a)(2), and 28 U.S.C. § 2461(c), judgment is hereby entered against Defendant Ronald J.

McCord and in favor of the United States in the amount of $28,860,000.00.

       Pursuant to Federal Rule of Criminal Procedure 32.2, the sum of $28,860,000.00 is

hereby condemned and forfeited to the United States of America, and all rights, title, and

interest in such property are hereby forever removed, discharged, condemned, and forfeited

to the United States of America and shall be disposed of according to law.

       This Court shall retain jurisdiction in the case for the purpose of enforcing this

Order. Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall become final as to the

Defendant at the time of sentencing and shall be made part of the sentence and included in

the judgment. The United States may, at any time, move pursuant to Rule 32.2(e) to amend

this Order of Forfeiture to apply to property having a value not to exceed $28,860,000.00

to satisfy the money judgment in whole or in part.

       This judgment against the Defendant shall be recorded in the records of the County

Clerk’s Office in the county of the Defendant’s residence and any and all other counties in

which the Defendant has either real or personal property as a lien thereon in the amount of

$28,860,000.00 until paid in full, as determined by the United States. Upon payment of

the judgment in full, the United States shall file a Satisfaction of Judgment with the District

Court and the appropriate Clerk of the County in which any transcript or abstract of the

judgment has been filed.
       This order is in continuing and full effect until payment of the amount specified

above is made in full.

       IT IS SO ORDERED this 8th day of July, 2021.
